NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

THE BONDHOLDER COMMITTEE, ON
BEHALF OF THE OWNERS OF QUAD
CITIES REGIONAL ECONOMIC
DEVELOPMENT AUTHORITY FIRST
MORTGAGE REVENUE BONDS SERIES
2013A,

` ` ` .17-7 7 MAS LHG
Plaintiff’ ClvilActlon No 33 ( )( )

MEMORANDUM OPINION

SAUK VALLEY STUDENT HOUSING,
LLC, et al.,

Defendants.

 

 

SHIPP,' District Judge

This matter comes before the Court upon Defendant BOKF, NA dfb/a BOK Financial’s
(“BOKF”) Motion to Dismiss (ECF No. 47), and Defendants Bl\/IOC, lnc. and William J. Levy’s
(collectively, “BMOC”) Motion to Dismiss (ECF No. 48). BOKF and BMOC (collectively,
“Defendants”) move to dismiss Plaintiff The Bondholder Comrnittee, on behalf of the OWners of
Quad Cities Regional Econornic Development Authority First Mortgage Revenue Bonds Series
2013A’s (“Plaintiff’ or the “Committee”) Amended Complaint. (ECF Nos. 43, 44.)l Plaintiff
opposed Defendants’ l\/Iotions (ECF Nos. 50, 51), and Defendants replied (ECF Nos. 52, 53). The
Court has carefully considered the parties’ submissions and decides the matter Without oral

argument pursuant to Local Civil Rule 78.1. For the reasons Set forth below, the Court grants

 

l Plaintiff filed two seemingly identical Amended Complaints. (ECF Nos. 43, 44.) The Court
refers to ECF No. 44 in resolving the instant Motions to Dismiss.

Defendants’ Motions to Disrniss (ECF Nos. 47, 48), and grants Plaintiff’ s request for leave to
amend.
I. Background2

The parties are familiar With the factual and procedural history of this matter, and therefore
the Court only includes those facts necessary to resolve the instant motions. On July ll, 2018, the
Court granted Defendants’ Motions to Dismiss (ECF Nos. 19, 20), and found Plaintiff failed to
establish standing to bring suit. (July ll, 2018 Op., ECF No. 41.) The Court also identified several
deficiencies in Plaintiff’s Complaint, and granted Plaintiff leave to tile an amended complaint,
Which Plaintiff filed in August 2018. ([d.; Arn. Compl., ECF No. 44.)

Defendants subsequently filed the instant Motions to Dismiss, alleging, among other
things, Plaintiff failed to establish associational standing (BOKF Moving Br. 9»12, ECF No. 47-1;
BMOC Moving Br. 4-7, ECF No. 48-1.) Specifically, Defendants note that Plaintiff, in an attempt
to establish standing, included in the Amended Complaint a chart of thirty-five individuals who
made investments in the Series A Bonds. (BOKF Moving Br. 6; BMOC Moving Br. 4; Am.
Cornpl. 11 l 15-117.) Referencing the thirty-five-individual chart, Plaintiff s Amended Complaint
provides, “A majority of the above shareholders make up the members of the Bondholder
Committee.” (Am. Compl. 11 117.) Plaintiff, however, does not specify Which of those
shareholders are a part of the Committee.

BOKF emphasizes that Plaintiff failed to identify Which of the thirty-five individuals is a
member of the Committee, which of the initial bondholders continue to hold the bonds, or Whether

any of those individuals “have voted for, funded, or otherwise given legal authority to Mr.

 

2 For the purposes of these motions, the Court accepts all factual allegations in the Amended
Complaint as true. See Phillips v. Cty. QfAHegheny, 515 F.3d 224, 233 (3d Cir. 2008).

Polal<off?‘ . . . .” (BOKF Moving Br. 6-7.) BMOC reiterates those arguments, and further states
that Plaintiffs claims are predominately fraud-based and seek monetary damages, which
“necessarily requir[es] proof of, among other things, reliance and resulting damages, if any.”
(BMOC Moving Br. 4-5.) Therefore, because Plaintiff’s claims require individualized proof,
BMOC agues the Cornmittee lacks associational standing (ld. at 5.)

Plaintiff disputes Defendants’ assertions that it failed to establish associational standing
and contends that “there is no requirement to have the participation of individual members to prove
damag;es.”4 (Pl.’s Opp’n to Bl\/IOC 12; Pl.’s Opp’n to BOKF 15.) Altematively, Plaintiff requests
leave to amend the Amended Complaint pursuant to Federal Rule of Civil Procedure5 15(a) in
order to “more specifically name the individual bondholders.” (Pl.’s Opp’n to BMOC 13; Pl.’s
Opp’n to BOKF 17.)

II. Discussion

A. Associational Standing

“With respect to suits [brought] by organizations, federal courts recognize standing in two
instances: (l) where the organization itself suffered an injury and wants to vindicate its own rights;

and (2) as a representative of its individual members when the individual members themselves

 

3 Plaintiff’s Opposition briefs indicate that “[t]he [B]ondholders selected Victor Polakoff to be the
committee representative to bring this lawsuit.” (Pl.’s Opp’n to BMOC 10, ECF No. 50-14_; Pl.’s
Opp’n to BOKF 14, ECF No. 51-14.) ln support, Plaintiff attaches a verification to its Amended
Complaint, which Victor Polakoff signed, stating he is the “Head of the Bondholder Committee,”
and providing that he is “authorized to make this Verification on behalf of Plaintiff.” (Am. Compl.,
Polakoff Verification, ECF No. 44.)

4 Because ‘“it is axiomatic that the complaint may not be amended by the briefs in opposition to a
motion to dismiss,” the Court declines to consider the consent forms Plaintiff attached to its
Opposition briefs. Car Carrz'ers, Inc. v. Ford Motor Co.. 745 F.2d 1101, 1107 (7th Cir. 1984).
(See Pl.’s Opp’n to BMOC, Ex. H, ECF No. 50-8; Pl.’s Opp’n to BOKF, Ex. H, ECF No. 51-8).

5 Unless otherwise noted, all references to Rules hereinafter refer to the Federal Rules of Civil
Procedure.

3

have standing to bring the same claims.” Pavlak v. SBKFC, No. 15-1944, 2015 WL 9049344, at
*2 (D.N.J. Dec. 16, 2015) (citing Pa. Pri`son Soc ’y v. Cortes` 508 F.3d 156, 162-63 (3d Cir. 2007)).
Here, Plaintiff asserts standing according to the second instance.

[A]n association has standing to bring suit on behalf of its members

when: (a) its members Would otherwise have standing to sue in their

own right; (b) the interests it seeks to protect are germane to the

organization’s purpose; and (c) neither the claim asserted nor the

relief requested requires the participation of individual members in

the lawsuit
Himt v. Wash. Stare Apple Adverr. Comm ’n, 432 U.S. 333, 343 (1977).

“Because claims for monetary relief usually require individual participation, courts have
held associations cannot generally raise these claims on behalf of their members.” Pa. Psychi`atri’c
Soc 'y v. Green Spring Health Servs. Inc., 280 F.3d 278, 284 (3d. Cir. 2002) (citations omitted).
“[T]he Suprerne Court has counseled ‘that an association’s action for damages running solely to
its members would be barred for Want of the association’s standing to sue.”’ Id. (quoting United
Food & Commercr'al Workers Um`on Local 751 v. Brown Grp., lnc., 517 U.S. 544, 546 (1996)).
“It is almost a bright-line rule. . . [that] damages claims usually require significant individual
participation, which fatally undercuts a request for associational standing.” Pavlak, 2015 WL
9049344, at *3 (citation omitted).6 “[R]eliance is nearly always an individualized question,
requiring case-by-case determinations of what effect, if any, the misrepresentation had on
plaintiffs’ decision-making.” Harm'sh v. Widener Um`v. Sch. ofLaw, 833 F.3d 298, 309-10 (3d
Cir. 2016).

To state a claim for fraud, a plaintiff must sufficiently allege: “(l) a material

misrepresentation of a presently existing or past fact; (2) knowledge or belief by the defendant of

its falsity; (3) an intention that the other person rely on it; (4) reasonable reliance thereon by the

 

6 The Court recognizes that associational standing is a prudential, not a constitutional, requirement
See Unitea’food & Commercial Workers Um'on, 517 U.S. at 555-56.
4

other person; and (5) resulting damages.” Gennarr` v. Wec'ckert Co. Relarors, 691 A.2d 350, 367
(N.J. 1997) (citation omitted). Therefore, importantly, to demonstrate fraud, Plaintiff must show
that its members reasonably relied on Defendants’ representations and suffered damages

Here, Defendants correctly note that Plaintiff consists of an unspecified group of
individuals (See BMOC Moving Br. 4 (“[T]he named plaintiff is an unspecified, undefined
collection of what appears to be some of the bond purchasers.”); BOKF Moving Br. 7 (“Plaintiff
neither identifies who among the [thirty-five] individuals is a member of Plaintiff, nor alleges that
said individuals have voted for, funded, or otherwise given legal authority to Mr. Polakoff . . . .”).)
Plaintiff seeks monetary damages on behalf of individual Bondholders due to alleged fraud. ln
order to recover those damages, Plaintiff’s members, however, likely must provide individualized
evidence regarding their reliance and damages resulting from that alleged fraud

Plaintiff again failed to indicate its individual members', rather, it provided a list of all
Bondholders and failed to indicate which of those Bondholders are members of the Committee.
Moreover, Plaintiff failed to support its assertion that individual participation in the instant matter
is not required, instead solely providing the following conclusory statement “ln the matter now
before this Court there is no requirement to have the participation of individual members to prove
damages Nonetheless, Plaintiff alleged, with specificity, the names and investments made by over
thirty (30) Bondholders.” (Pl.’s Opp’n to BMOC 12; Pl.’s Opp’n to BOKF 15.) Thus, Plaintiff
has failed to show it has associational standing,? and the Court, therefore, grants Defendants’

Motions to Dismiss. (ECF Nos. 47, 48.) See Hrmt, 432 U.S. at 343. Because Plaintiff failed to

 

7 In its reply brief, BOKF also avers that only members of the Trust Indenture have standing to
sue, and here, because the Trust Indenture Sets out conditions precedent to initiate litigation, which
Plaintiff has not satisfied, Plaintiff cannot bring suit. (BOKF Reply Br. 2-4, ECF No. 53.) BOKF,
however, raises this argument for the first time in its Reply Brief, and therefore, the Court declines
to address this argument See Smr'rh v. Merck & Co., No. 13-2970, 2016 WL 1690087, at *7 n.6
(D.N.J. Apr. 27, 2016) (citing Um'red Stares v. Boggi`, 74 F.3d 470, 478 (3d Cir. 1996) (declining
to address an argument raised for the first time in a reply brief).
5

demonstrate it has associational standing the Court declines to address Defendants’ remaining
arguments

B. Leave to Amend

Plaintiff requests the opportunity to amend the Arnended Complaint if the Court finds it
has not sufficiently pled associational standing (Pl.’s Opp`n to BMOC 12; Pl.’s Opp’n to BOKF
16.) Defendants, however, urge the Court to dismiss with prejudice Plaintiff’s Amended
Complaint (BMOC Moving Br. 27-28; BOKF Moving Br. 12.)

Leave to amend should be “freely given When justice so requires,” and absent “undue
delay, bad faith or dilatory motive, . . . repeated failure to cure deficiencies by amendments
previously allowed, [and] undue prejudice.” Fed. R. Civ. P. l5(a)(l); Fomrm v. Davis, 371 U.S.
178, 182 (1962). Here, the Court has granted Plaintiff one prior opportunity to amend its
complaint (See July ll, 2018 Op. 5-6.) The Court_, however, did not address the issue of`
associational standing in its July 11, 2018 Memorandum Opinion. (Ia'. at 4, 5 n.3.) Moreover,
Plaintiff has indicated a willingness to provide specificity regarding its members Allowing
Plaintiff an opportunity to file a Second Amended Complaint, therefore, would not necessarily be
futile. (See Pl.’s Opp’n to BMOC 13; Pl.’s Opp’n to BOKF 16.) The Court, accordingly, grants
Plaintiff one final opportunity to establish standing to pursue the action.

III. Conclusion

The Court grants Defendants’ Motions to Dismiss, and further grants Plaintiff leave to file
a Second Amended Complaint The Court will enter an Order consistent with this Memorandum
Opinion.

s/ Michael A. Shipp

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

